UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-6596



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


ULISES KEVELIER,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Greenville. Terrence W. Boyle, Chief
District Judge. (CR-96-62)


Submitted:   August 23, 2001                 Decided:   August 30, 2001


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ulises Kevelier, Appellant Pro Se.     Yvonne Victoria Watford-
McKinney, Assistant United States Attorney, Raleigh, North Caro-
lina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ulises   Kevelier    appeals   from   the   district   court’s   order

denying his motion to compel the Government to file a motion for a

sentence reduction.      We have reviewed the record and the district

court’s order and find no reversible error.           Our review of the

record reveals that the Government was not required by the plea

agreement to file a motion for reduction of sentence.         We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                 AFFIRMED




                                    2